                            UNITED STATES OF AMERICA
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                             Case No: 7:19-CR-151-lD

UNITED STATES OF AMERICA

              vs.                                               ORDER

MARVARLUS CORTEL SNEAD

       IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on December 8, 2020 be turned over to Special Agent William Campbell to be retained in
his/her custody until this case is completed, including any matters on appeal:


       Govt. Exhibit No:           Description :

       1                           White iPhone with blue case
       2                           Samsung Galaxy 57 edge with jeweled case
       3                           LG Phone with black case with purple jewels
       4                           LG Phone with black case with pink jewels



This 14th day of December, 2020.




                                                         UNITED STATES DISTRICT JUDGE


Agent'sSignature:   th Al/(Zt{




           Case 7:19-cr-00151-D Document 141 Filed 12/14/20 Page 1 of 1
